J-S48010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DENNIS BOYER,                              :
                                               :
                       Appellant               :   No. 3235 EDA 2017

                Appeal from the PCRA Order September 14, 2017
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0000302-2012


BEFORE:      DUBOW, J., MURRAY, J., and PLATT, J.*

JUDGMENT ORDER BY DUBOW, J.:                       FILED SEPTEMBER 06, 2018

        Appellant Dennis Boyer appeals from the Order denying the relief sought

in his Petition filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S. §§

9541-9546.       Appellant challenges the legality of his sentence based on

Alleyne.1 Because Alleyne cannot apply retroactively on collateral review,

we affirm.

        After a bench trial, the trial court found Appellant guilty of possessing a

controlled substance with intent to deliver, possessing drug paraphernalia,

and possessing a controlled substance. On July 31, 2012, the court sentenced

him to an aggregate term of three to six years’ incarceration followed by two

years’ probation. Appellant did not seek a direct appeal. His Judgment of




____________________________________________


1   Alleyne v. United States, 570 U.S. 99 (2013).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S48010-18



Sentence became final on August 30, 2012. The U.S. Supreme Court decided

Alleyne on June 17, 2013.

       On July 29, 2013, Appellant filed a pro se PCRA Petition.      After the

appointment of counsel, he filed an amended Petition on February 9, 2017,

challenging, inter alia, the legality of his sentence because of the application

of a mandatory minimum sentence subsequently found to be unconstitutional.

The court issued a Pa.R.Crim.P. 907 Notice on August 1, 2017, indicating its

intent to dismiss the Petition without a hearing. On September 14, 2017, the

PCRA court dismissed the Petition.

       Appellant timely appealed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925. Appellant raises the following issue for our review: “Was

[ ] Appellant’s sentence unconstitutional as he was subject to a mandatory

minimum sentence?” Appellant’s Brief at 8.2

       We review the denial of a PCRA Petition to determine whether the record

supports the PCRA court’s findings and whether its order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). This

Court grants great deference to the findings of the PCRA court if they are

supported by the record. Commonwealth v. Boyd, 923 A.2d 513, 515 (Pa.

Super. 2007).      We give no such deference, however, to the court’s legal


____________________________________________


2 Although not stated in his Statement of Questions Involved, Appellant argues
in his Brief that trial counsel provided ineffective assistance of counsel for
failing to raise the Alleyne claim at his sentencing or on direct appeal. He
raised the same issue in his Rule 1925(b) Statement; it is, thus, not waived.

                                           -2-
J-S48010-18



conclusions.     Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super.

2012).

       The PCRA court cogently and thoroughly reviewed the applicable case

law. See Tr. Ct. Op., dated 1/16/18 at 3-5. In sum, in Commonwealth v.

Gibson, 688 A.2d 1152, 1169 (Pa. 1997), the Court held that “trial counsel

will not be deemed ineffective for failing to anticipate a change in [the] law.”

In Alleyne, the U.S. Supreme Court held that, other than the fact of a prior

conviction, any fact that increases the penalty for a crime beyond the

prescribed statutory minimum must be submitted to a jury and proved beyond

a reasonable doubt. Alleyne, 570 U.S. at 112-13. The Pennsylvania Supreme

Court has held that Alleyne does not apply retroactively to cases pending on

collateral review. Commonwealth v. Washington, 142 A.3d 810, 819-20

(Pa. 2016).

       In the instant case, the court sentenced Appellant on July 31, 2012,

after a bench trial nearly one year prior to the decision in Alleyne. Pursuant

to Gibson, counsel cannot be deemed ineffective for failing to anticipate a

change in the law.3 Further, as in Washington, supra, Appellant’s case was

no longer under direct review at the time the U.S. Supreme Court rendered

Alleyne.      Because Alleyne cannot apply retroactively, Appellant’s issue

merits no relief.

____________________________________________


3 Appellant’s claim for ineffective assistance of appellate counsel has no basis
in fact since Appellant did not file a direct appeal and has not asserted that he
had asked counsel to do so.

                                           -3-
J-S48010-18



     Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/6/18




                          -4-